Citation Nr: 1642239	
Decision Date: 11/02/16    Archive Date: 11/18/16

DOCKET NO.  15-38 981A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for the Veteran's cause of death.

2.  Entitlement to service connection for the Veteran's cause of death.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Esquire


ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel

INTRODUCTION

The Veteran, who died in January 2001, served on active duty in the United States Army from August 1967 to August 1970.  The Appellant claims as his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. 


FINDINGS OF FACT

1.  A December 2002 Board decision denied service connection for the Veteran's cause of death on the basis that the case of the Veteran's death, anaplastic astrocytoma, first manifested many years after service and was not shown to be related to service, including herbicide exposure.

2.  Evidence received since the December 2002 Board decision includes medical opinion relating the Veteran's anaplastic astrocytoma to herbicide exposure.

3.  Resolving reasonable doubt in favor of the Veteran, the cause of the Veteran's death - anaplastic astrocytoma - is attributable to herbicide exposure during active service.


CONCLUSIONS OF LAW

1.  The December 2002 Board decision denying entitlement to service connection for the Veteran's cause of death is final.  38 U.S.C.A. §§ 7104, 7105(d) (West 1991 & Supp. 2002); 38 C.F.R. §§ 20.302, 20.1103 (2002).

2.  Since the December 2002 decision, new and material evidence has been received to reopen the claim for service connection for the Veteran's cause of death.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (b) (2016).

3.  The criteria for entitlement to service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1310, 5107 (West 2014); 38 C.F.R. § 3.5 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Applicable Law and Analysis

The Board denied the Appellant's claim for service connection for the Veteran's cause of death in a December 2002 decision.  The Appellant did not appeal this decision, or submit a motion for reconsideration.  As such, the Board's December 2002 decision is final.  38 U.S.C.A. §§ 7104, 7105(d) (West 1991 & Supp. 2002); 38 C.F.R. §§ 20.302, 20.1103 (2002).

Under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Under the applicable provisions, a claim shall be reopened and reviewed if "new and material" evidence is presented or secured with respect to a claim that is final.  Evidence is considered "new" if it was not of record at the time of the last final disallowance of the claim.  "Material" evidence is evidence which relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a).  If it is determined that new and material evidence has been received, the claim must be reopened.  VA may then proceed to the merits of the claim on the basis of all of the evidence of record.

In determining whether evidence is new and material, the credibility of the newly presented evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). The Board must review all of the evidence submitted since the last final disallowance of the claim on any basis in order to determine whether the claim may be reopened.  Hickson v. West, 12 Vet. App. 247 (1999).

Dependency and Indemnity Compensation (DIC) may be awarded to a veteran's spouse, children, or parents for death resulting from a service-connected or compensable disability. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  In order for service connection for the cause of the veteran's death to be granted, it must be shown that a service-connected disorder caused his or her death, or substantially or materially contributed to it.  Id.  A service-connected disorder is one that was incurred in or aggravated by active service. 

Death is deemed to have been caused by a service-connected disability when the evidence establishes that a service-connected disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a).  Service-connected disability is deemed to have been the principal cause of death when it, singly or jointly with another disorder, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).

Service connection is established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during periods of active service.  38 U.S.C.A. § 1110.  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran served in Vietnam during the Vietnam Era. Thus, he is presumed to have been exposed to an herbicide agent.  38 C.F.R. § 3.307(a)(6)(iii).  The term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram.  38 U.S.C.A. § 38 U.S.C.A. § 1116(a)(4); 38 C.F.R. § 3.307(a)(6)(i).

VA has created service connection presumptions for several forms of cancer as being due to herbicide exposure.  However, anaplastic astrocytoma and/or brain cancer is not specifically listed among the presumed herbicide-related diseases.

The Board observes that presumptive service connection refers to the primary cancer site and not the sites where the cancer has metastasized.  Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober 120 F. 3d. 1239 (Fed. Cir. 1997); writ of cert den. 522 U.S. 1151, 140 L Ed. 2d 181, 118 S. Ct. 1171 (1998).  Metastasis is defined as "the transfer of disease from one organ or part to another not directly connected with it.  It may be due either to the transfer of pathogenic microorganisms . . . or to transfer of cells, as in malignant tumors."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1023 (28th ed. 1994).

The Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See 59 Fed. Reg. 341 -346 (1994); see also 61 Fed. Reg. 57586-57589 (1996).  In prescribing a regulation for presumptive service connection, the Secretary relies on reports from the National Academy of Sciences - which submits a report to the Secretary at least every two years - and all other available sound medical, scientific and analysis.  38 U.S.C.A. § 1116; Agent Orange Act of 1991, Pub. L. No. 102-4, 105 Stat. 11 (1991).  By statute, an association between the occurrence in humans and exposure to an herbicide agent shall be considered positive if the credible evidence for the association is equal to or outweighs the credible evidence against the association.  38 U.S.C.A. § 1116(b)(3).

When a Veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must be reviewed to determine whether service connection can be established on a direct basis.  Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994); McCartt v. West, 12 Vet. App. 164, 167 (1999).

It appears that the relevant evidence before the Board at the time of the final decision in December 2002 consisted of the Veteran's service treatment records, medical treatment records, death certificate, and the Appellant's statements that the Veteran developed a brain tumor as a result of his exposure to Agent Orange.  Based on that evidence, the Board denied the Appellant's claim, reasoning that there was no competent evidence establishing that the Veteran's brain tumor was related to his period of service, to include his exposure to herbicides.  See Board Decision dated December 16, 2002.

Since that time, the evidence received consists of various medical articles suggesting that herbicide exposure, specifically exposure to Agent Orange, may lead to certain types of cancer, to include brain cancer.  Additionally, in October 2016, the Veteran's attorney submitted an oncologist opinion specifically relating the cause of the Veteran's death due to anaplastic astrocytoma to herbicide exposure in service.  This evidence, which was not previously considered by the Board, is clearly material to the basis for the prior final denial.  Thus, the claim is reopened.

The Board also finds that an award of service connection for the cause of the Veteran's death is warranted.  There is no dispute that the Veteran died due to anaplastic astrocytoma - a form of brain cancer.  A September 2016 oncologist opinion - based on the particular facts of this case and extensive review of supporting medical literature - found that the available epidemiology and scientific evidence makes it more likely that herbicides contribute to glioma pathogenesis and, thus, contributed to the Veteran's anaplastic astrocytoma.  The Board finds no deficiencies in this opinion.

The Board observes that Congress has not mandated that a medical principle have reached the level of scientific consensus to support a claim for VA benefits, and that the applicable equipoise standard reflects the nation's policy of recognizing a debt to veterans by accepting a "risk of error" in awarding benefits.  See Wise v. Shinseki, 26 Vet. App. 517, 531 (2014).  Resolving reasonable doubt in favor of the Veteran, the cause of the Veteran's death - anaplastic astrocytoma - is attributable to herbicide exposure during active service.  Thus, service connection for the cause of the Veteran's death is granted.


ORDER

The claim of entitlement to service connection for the Veteran's cause of death is reopened.  

Service connection for the cause of the Veteran's death is granted.




______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


